Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 
	This is in response to the Amendment dated April 6, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 1-16 drawn to an invention nonelected without traverse in the reply filed on September 29, 2020. 

Claim Rejections - 35 USC § 112
I.	Claims 17-24 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 17-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 17-24 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claims 17-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 17-24 have been rejected under 35 U.S.C. 103 as being unpatentable over Co et al. (US Patent Application Publication No. 2018/0057950 A1) in view of Sheridan et al. (“Growth and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes,” Journal of The Electrochemical Society (2014 Jun 20), Vol. 161, No. 9, pp. H558-H563).
	The rejection of claims 17-24 under 35 U.S.C. 103 as being unpatentable over Co et al. in view of Sheridan et al. has been withdrawn in view of Applicant’s amendment.


Response to Amendment
Declaration
The declaration under 37 CFR 1.132 filed January 20, 2021 is insufficient to overcome the rejection of claims 17-24 based upon specific references applied under 35 U.S.C. 103 as set forth in this Office action because:  
Applicant states that based on the evidence, the copper electronucleation process in the presence of carbon nanospikes results in the selective attachment of copper nanoparticles onto carbon reactive sites in the carbon nanospikes. This result cannot be achieved by depositing already-produced copper nanoparticles onto carbon nanospikes. The attachment of copper nanoparticles to carbon reactive sites in the claimed invention is a direct result of conducting the copper electronucleation process in the presence of carbon nanospikes.
In response, He et al. (“Synthesis, Characterization, and Application of Metal Nanoparticles Supported on Nitrogen‐Doped Carbon: Catalysis Beyond Electrochemistry,” Angewandte Chemie International Edition (2016 Oct 4), Vol. 55, No. 41, pp. 12582-12594) teaches that theoretical and experimental studies suggest that defective C-N sites and N interstitials can acts as active sites for the nucleation growth of NPs (page 12583, left column, lines 4-6). 
Sheridan teaches that the nanospikes are grown on Si wafer using non-catalytic PECVD in the presence of ammonia which dopes the CNS with about 5% atm. nitrogen (page H558, left column, lines 35-37).
It is deemed that when the CNS of Sheridan is used as the carbonaceous support in the 

method of Co where the copper nanoparticles (electroreduction catalyst) are electrodeposited on the carbonaceous support by the method of Arzhanova, there is the selective attachment of copper nanoparticles onto carbon reactive sites in the carbon nanospikes.
	Furthermore, the “carbon reactive sites” as presently claimed are broad and the areas where the electroreduction catalysts are deposited on the support, i.e., the carbon nanospikes (CNS), by the Co combination are deemed to be carbon reactive sites where the electroreduction catalysts are attached. 

	Applicant states that significantly, the evidence unexpectedly demonstrates that an electrocatalyst prepared by depositing already-produced copper nanoparticles onto carbon nanospikes (i.e., with substantially no attachment of copper nanoparticles onto carbon reactive sites) is surprisingly substantially incapable of converting carbon dioxide to ethanol, whereas an electrocatalyst containing a substantial portion of copper nanoparticles in contact with carbon reactive sites, as prepared by electronucleation of copper particles directly on CNS, is highly efficacious in converting carbon dioxide to ethanol.
	In response, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function is not explicitly disclosed by the reference (MPEP § 2116.01).
Furthermore, when the structure, i.e., of the electrocatalyst, recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed 

or inherent in the prior art.

Claim Rejections - 35 USC § 112
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17
	line 17, “the electronucleation process” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 18, it appears that the “carbon reactive sites” are the same as the carbon reactive sites recited in claim 17, line 11. However, the claim language is unclear as to whether they are. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. (US Patent Application Publication No. 2018/0057950 A1) in view of Sheridan et al. (“Growth 
and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes,” Journal of The Electrochemical Society (2014 Jun 20), Vol. 161, No. 9, pp. H558-H563) and Arzhanova et al. 
(“Synthesis of Copper Nanostructures by Electrodeposition,” ECS Transactions (2008 May 2), Vol. 11, No. 28, pp. 45-52).
	Regarding claim 17, Co teaches a method of converting carbon dioxide into ethanol, the 
method comprising:
• contacting an electrocatalyst (= an electroreduction electrocatalyst) [page 3, [0026]] with an aqueous solution of a bicarbonate salt while said aqueous solution is in contact with a source of carbon dioxide (= for example, the electrolyte can be selected to as to be compatible with carbon dioxide present in the system (e.g., so as not to precipitate upon introduction of carbon dioxide into the electrochemical cell). For example, the electrolyte can comprise potassium bicarbonate) [page 5, [0050]], and said electrocatalyst is electrically powered as a cathode (= a working electrode comprising the electroreduction catalyst in a first cell compartment) and is in electrical communication with a counter electrode electrically powered as an anode (= applying a potential to the electrochemical cell can comprise applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively) 

[page 1, [0008]], wherein a voltage across said cathode and said anode is within a range of 2 to 4 volts (= the applied potential can be at least -1.8 V) [page 2, [0019]], to convert said carbon dioxide into ethanol (= in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof)) [page 1, [0007]].
The method of Co differs from the instant invention because Co does not disclose the following:
	a.	Which replenishes said bicarbonate salt as said bicarbonate salt decomposes to carbon dioxide and a hydroxide salt at a surface of said electrocatalyst.
	Co teaches that:
For example, the electrolyte can be selected to as to be compatible with carbon dioxide present in the system (e.g., so as not to precipitate upon introduction of carbon dioxide into the 
electrochemical cell). For example, the electrolyte can comprise potassium bicarbonate, sodium hydrogen carbonate, potassium chloride, potassium sulfate, or potassium phosphate. In certain embodiments, the electrolyte can comprise an alkali metal bicarbonate (e.g., potassium bicarbonate or sodium bicarbonate) [page 5, [0050]].

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Co teaches the bicarbonate salt as presently claimed and the Co combination teaches the electrocatalyst as presently claimed. Where the bicarbonate and electrocatalyst are substantially identical to that of the present claims, claimed properties and/or functions may be presumed to be inherent.
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	b.	Wherein said electrocatalyst comprises (i) carbon nanospikes doped with a dopant 

selected from the group consisting of nitrogen, boron, and phosphorous, and (ii) copper-
containing nanoparticles attached to carbon reactive sites on the carbon nanospikes.
	Co teaches that:
The electroreduction catalyst can comprise a nanoporous Cu catalyst; a nanoporous Cu-M catalyst, where M is a metal chosen from Pt, Ir, Pd, Ag, Au, Rh, Ru, Zn, Sn, Ni, Fe, Re, Ga, In, Cd, Tl, and Ti; or a combination thereof (page 3, [0026]).

The electroreduction catalyst can be formed into nanoparticles prior to use in conjunction with the methods described herein using any suitable method known in the art. The nanoparticles formed by the process can be spherical or non-spherical in shape. In certain embodiments, the nanoparticles can be discrete, spherical nanoparticles. In some embodiments, the population of nanoparticles formed by this process is monodisperse. The nanoparticles can optionally comprise nanopores. In some embodiments, the nanopores can interconnect, so as to form a network of nanopores spanning the nanoparticles (page 4, [0040]).

	For some applications, including many catalytic applications, it may be of interest to deposit the electroreduction catalysts described herein on a support, such as a carbonaceous support. Accordingly, also provided are compositions comprising an electroreduction catalyst described herein deposited on a support, such as a carbonaceous support. The carbonaceous support may comprise any type of carbon that suitably supports the electroreduction catalyst to provide a catalyst having suitable activity. The carbonaceous support can comprise an amorphous carbon, a crystalline or graphitic carbon, or a vitreous or glassy carbon. Also, the carbonaceous support can be in any suitable form (e.g., in the form of a powder, fiber, or flake), and can have any suitable crystallographic orientation, crystallite size, interlayer spacing, density, particle size, or particle shape. The carbonaceous support can comprise a carbon selected from Ketjen Black, carbon black, lamp black, acetylene black, mesocarbon, graphite, pyrolytic graphite, single-wall carbon nanotubes, multi-wall carbon nanotubes, Vulcan carbon, and carbon fiber. In some embodiments, the carbonaceous support can have an average particle size of from 0.01 µm to 10 µm. The supported electroreduction catalysts can also be disposed on a conductive substrate to provide an electrode (page 5, [0048]).

	Sheridan teaches that:

We report the growth of a nanospiked, carbon thin film electrode by an inexpensive, non-catalytic plasma enhanced CVD process on Si substrates. The electron transfer kinetics for various redox probes of these carbon nanospikes (CNS) were determined and compared with glassy carbon and CNS exposed to oxygen plasma or a high temperature ammonia soak. The results indicate that CNS can be used as a practical alternative to GC for various electroanalysis applications. These electrodes also exhibited activity and stability toward the oxygen reduction reaction, 

suggesting there potential use as electrocatalyst supports. Finally, the ability to deposit conformal thin films of CNS on a 3-D architecture for use as an electrode was demonstrated (page H558, abstract).

	Here we report the formation and electrochemical characterization of nanostructured carbon thin film electrodes, which we refer to as carbon nanospikes (CNS) due to the primary morphological characteristic of tapered spikes approximately 50 nm in length. The nanospikes herein are grown on Si wafer using non-catalytic PECVD in the presence of ammonia which dopes the CNS with about 5% atm. nitrogen (page H558, left column, lines 32-37).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the eletrocatalyst described by Co with wherein said electrocatalyst comprises (i) carbon nanospikes doped with a dopant selected 
from the group consisting of nitrogen, boron, and phosphorous, and (ii) copper-containing nanoparticles attached to carbon reactive sites on the carbon nanospikes because Co teaches that the carbonaceous support can comprise a vitreous or glassy carbon and can be in any suitable form and Sheridan teaches that results indicate that carbon nanospikes (CNS) can be used as a practical alternative to glassy carbon (GC) for various electroanalysis applications, where the nanospikes are grown on Si wafer using non-catalytic PECVD in the presence of ammonia which dopes the CNS with about 5% atm. nitrogen. These electrodes exhibits activity and stability towards the oxygen reduction reaction, suggesting there potential use as electrocatalyst supports.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	Co teaches that for some applications, including many catalytic applications, it may be of 

interest to deposit the electroreduction catalysts described herein on a support, such as a carbonaceous support. The carbonaceous support may comprise any type of carbon that suitably supports the electroreduction catalyst to provide a catalyst having suitable activity (page 5, [0048]]). Sheridan teaches that CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support (page H562, right column, lines 13-14).
	The areas where the electroreduction catalysts are deposited on the support, i.e., the carbon nanospikes (CNS), are deemed to be carbon reactive sites where the electroreduction catalysts are attached. 
 As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical 
comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	c.	Wherein said copper-containing nanoparticles are produced by electronucleation from 
an aqueous electrolyte consisting of copper sulfate and sulfuric acid while the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper-containing nanoparticles in the resulting electrocatalyst become directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.
	Co teaches copper-containing nanoparticles (page 3, [0026]; and page 4, [0040]).
	Arzhanova teaches the synthesis of copper nanoparticles (page 45, abstract; and pages 45-46, “Experimental”).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified said copper-containing nanoparticles described by Co with wherein said copper-containing nanoparticles are produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid while the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper-containing nanoparticles in the resulting electrocatalyst become directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte because:
	(i)  Product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself (MPEP § 2113).
	(ii) Copper nanoparticles are produced on glassy carbon from an acid copper sulfate solution (Arzhanova, page 45, abstract) comprising 0.2 M CuSO4 + 0.5 M H2SO4 (Arzhanova , page 46, line 1). Potentiostatic double-pulse electrodeposition of copper particles was performed with an IPC-Pro potentiostat/galvanostat under a computerized control (Arzhanova , page 46, lines 12-13).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 18, the method of Co differs from the instant invention because Co   does not disclose wherein said ethanol is deuterated ethanol.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Co combination teaches a 

method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 21655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical 
comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 19, Co teaches wherein said electrocatalyst is housed in a first compartment of an electrochemical cell (= the electroreduction catalyst in a first cell compartment), wherein said first compartment contains said aqueous solution in contact with said electrocatalyst; said counter electrode is housed in a second compartment of said electrochemical cell, wherein said second compartment also contains said aqueous solution (= for example, the first cell compartment can further comprise an aqueous solution of an electrolyte in electrochemical contact with the working electrode disposed in the first cell compartment, and the second cell compartment can further comprise an aqueous solution of an electrolyte in electrochemical contact with the counter electrode disposed in the second cell compartment), and said first compartment and second compartment are separated by a solid electrolyte membrane (= a solid electrolyte membrane interposed between the working electrode and the counter electrode) [page 1, [0008]].
	Regarding claim 20, Co teaches wherein said bicarbonate salt is KHCO3 or NaHCO3 (= the electrolyte can comprise potassium bicarbonate or an alkali metal bicarbonate (e.g., potassium 

bicarbonate or sodium bicarbonate)) [page 5, [0050]].
	Regarding claim 21, Co teaches wherein said bicarbonate salt has a concentration ranging from 0.1 M to 0.5 M (= 0.1 M KHCO3) [pages 6-7, [0068]].
	Regarding claim 22, Co teaches wherein said carbon dioxide is bubbled into said aqueous solution before or during said electrocatalyst is in contact with said aqueous solution (= introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell (e.g., bubbling the carbon dioxide into/through the aqueous solution of the electrolyte) [page 1, [0008]].
	Regarding claim 23, the method of Co differs from the instant invention because Co   does not disclose wherein said ethanol is produced in a yield of at least 60 % relative to total product produced, as measured by electron current.
	Co teaches that in some embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Co combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical 

comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Regarding claim 24, Co teaches wherein no ethane or ethylene is produced (= in some 
embodiments, the one or more products can comprise a C2-C3 alcohol (e.g., ethanol, propanol, or a combination thereof) [pages 2-3, [0024]].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamilvanan et al. (“Copper Nanoparticles: Synthetic Strategies, Properties and Multifunctional Application,” International Journal of Nanoscience (2014 Apr 20), Vol. 13, No. 2, pp. 1430001-1 to 1430001-22) is cited to teach the electrochemical synthesis of copper nanoparticles (page 1430001-4, “3. Electrochemical Method”; and Fig. 3).
He et al. (“Synthesis, Characterization, and Application of Metal Nanoparticles Supported on Nitrogen‐Doped Carbon: Catalysis Beyond Electrochemistry,” Angewandte Chemie International Edition (2016 Oct 4), Vol. 55, No. 41, pp. 12582-12594) is cited to teach metal nanoparticles deposited on N‐doped carbon materials (page 12582, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 28, 2021